Whether the passage referred to be correct or not, I conceive the evidence offered cannot be received, for Holiday had not any knowledge of the contract between the commissioners and Sheppard, except what he derived from the inspection of the order. If the evidence be good to explain what the parties meant, as between themselves, it cannot be so as to third persons, who have governed themselves by the words used in the writing.
NOTE. — See Hawkins v. Hawkins, 4 N.C. 431; Clark v. McMillan,4 N.C. 244; Donaldson v. Benton, 20 N.C. 435; Reynolds v. Magness,24 N.C. 26.
(385)